


117 S319 IS: Democracy Dies in Darkness Act
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 319
IN THE SENATE OF THE UNITED STATES

February 12, 2021
Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To amend the Foreign Agents Registration Act of 1938, as amended, to strengthen the conspicuous statement required on certain informational materials, and for other purposes.


1.Short titleThis Act may be cited as the Democracy Dies in Darkness Act. 2.FindingsCongress finds the following:
(1)On February 18, 2020, the Department of State designated the China Daily as a foreign mission for the purposes of the Foreign Missions Act (22 U.S.C. 4301 et seq.). (2)Under its most recent registration statement required under section 2 of the Foreign Agents Registration Act of 1938, as amended, the China Daily reported receiving $4,775,792.81 from its foreign principal between November 1, 2019, and April 30, 2020, for the purpose of disseminating informational materials.
(3)Between November 2016 and October 2020, the Washington Post received more than $4,600,000, and the Wall Street Journal received more than $6,000,000, for services, including advertising and printing, as disclosed to the Department of Justice. (4)Beijing’s Global Megaphone, a special report by Freedom House, states that Beijing is gaining influence over crucial parts of some countries’ information infrastructure, as Chinese technology firms with close ties to the CCP build or acquire content-dissemination platforms used by tens of millions of foreign news consumers..
(5)On January 15, 2020, the Washington Post noted, Aware that the audience for the China Daily might be limited, Beijing has adopted a practice it calls borrowing the boat to reach the sea to place its content in advertorial China Watch supplements in respected newspapers …. (6)A 2019 report published by the School of Advanced International Studies at Johns Hopkins University details how China uses information campaigns to communicate its capabilities, undermine the credibility of foreign political systems, and correct misperceptions by addressing negative reporting.
(7)The 2018 annual report of the U.S.-China Economic and Security Review Commission recommends that Congress direct the Department of Justice to clarify labels required by the Foreign Agents Registration Act of 1938, as amended, on informational materials disseminated on behalf of foreign principals, such as the China Daily, so that those labels must appear prominently at the top of the first page of such materials.  3.Sense of CongressIt is the sense of Congress that—
(1)foreign governments abuse paid supplements, including paid supplements in the form of newspaper inserts, to propagate disinformation to audiences in the United States through the information infrastructure of the United States; (2)the conspicuous statement required under section 4(b) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 614(b)), plays an important role in upholding the freedom of speech by—
(A)clearly distinguishing the author of informational material for its readers; and (B)making the readers of certain informational materials aware that the informational material is paid content; and
(3)regulations in existence on the date of enactment of this Act allow foreign principals to place the conspicuous statement required under section 4(b) of the Foreign Agents Registration Act of 1938, as amended in an area that is less likely to be viewed by readers, thereby defeating the purpose of the conspicuous statement. 4.Modification of FARA disclosure requirements (a)DefinitionsSection 1 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611) is amended—
(1)in subsection (p), by striking the period at the end and inserting a semi-colon; and (2)by adding at the end the following:

(q)The term paid publication supplement means any informational material for which an agent of a foreign principal pays to be included as a part of, inserted within, or attached to, a covered publication based in the United States. (r)The term covered publication—
(1)means a print or digital— (A)news publication;
(B)magazine; (C)journal; and
(D)informational publication; and (2)includes a blog or social media website that runs advertisements..
(b)Conspicuous statementSection 4 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 614) is amended— (1)by inserting (1) after (b);
(2)in paragraph (1), as so designated, by striking The Attorney General and inserting Subject to paragraphs (2) through (4), the Attorney General; and (3)by adding at the end the following:

(2)A conspicuous statement required to be placed in an informational material under paragraph (1) shall— (A)be clearly readable;
(B)have a font color that contrasts with the background color; and (C)be placed at the top of the first page of the informational material.
(3)An informational material that is a paid publication supplement shall include the following disclosure as a part of the conspicuous statement required under paragraph (1): This supplement was paid for and prepared on behalf of [name of agent of foreign principal], an official publication of [name of foreign principal].. (4)If a covered publication in which an informational material that is a paid publication supplement is published is not involved in the creation of the paid publication supplement, the disclosure required under paragraph (3) shall include the following statement: [Name of covered publication] was not involved in the creation of this supplement..

